The fiscal of the Supreme Court has filed therein an information against Juan Mollfulleda, charging him with the offense of contempt of this court, committed in the following manner:
On October 13,1909, Juan Mollfulleda personally appeared in this court at a public session and expressed to the court his wish to read a motion which he had with him, permission for which was denied him by the court; but as he insisted in his intention, he was told to deliver it to the secretary in order that he might submit it in due time, and Mollfulleda delivered the motion at the desk of the secretary in open court.
The language generally used by Juan Mollfulleda in the motion to which we refer, is disrespectful and against the dignity and integrity of this court, and we transcribe herewith some of the more salient paragraphs thereof:
“1. On account of the perversion of facts and errors in the said opinion, the order of November 12 last, and other orders made were contrary to the provisions of the law.
“2. Said opinion contains certain perversions of fact and a long series of errors; the most important facts which call for justice have been silenced, and these defects are the cause of this honorable court having by error rendered the said judgment of November 12, 1908.
“Apart from the perversion of facts to which I refer, the existence of the receipt of June 1, 1902, was omitted and not mentioned, which receipt clearly and precisely states that Manuel F. Bossy received from the hands of Mollfulleda the amount of the fees which he had earned in the cause which Francisco Collado had brought, and in the *783unlawful-detainer proceedings prosecuted by Pedro Elzaburu; wbicb fees amount to $730, and be again claims them, marking tbe items with the letters A, B, D, E; and this Supreme Court grants said improper charge, notwithstanding the fact that the record contains a certified copy of the receipt.
*******
‘ ‘ 10. The opinion, no doubt through error, also omitted and made no mention of the certificate issued by the secretary of this honorable court to the effect that Bossy did not take any appeal to this Supreme Court, for which he claims $130 and which item he indicates with the letter C * # *.
“13. Another important fact is in. contravention of the law and the decisions of this honorable court; in proceedings upon an application for a writ of certiorari made by Augustin Hernández Mena against the judge of the Mayagiiez court, it is stated in the opinion that no person can be condemned without being heard; and, notwith-ing this decision, this court renders judgment against Damiana Huerta and the Estate of Cusso, the defendants (residing in Spain), without their having been cited, summoned or heard; and this is also shown in the record by a certificate issued by the secretary of the district court. "Where is then the light which should guide this honorable court ?
“I do not believe, nor say, that what occurs in this action is the effect of nationality, but I will say, and do say, that the opinion is based on a series of errors, and I speak with respect.”
* ******
The fiscal of this court prayed for the issue of an order against Juan Mollfulleda to appear in this court and show cause, why he should not be adjudged in contempt, such prayer being granted on November 27 last, the order issuing on the 30th of said month.
The hearing was had in this court on the thirteenth instant, the defendant appearing in person and conducting his own defense, and the public prosecution being represented by the fiscal of this court, evidence having been heard and the defendant having stated that it was not his intention to offend the court nor to employ any terms which could in any way be construed as attacking the dignity of this court, or in contempt of its authority, as is shown, he alleged, by the note put *784by him at the foot of the said motion of October 18, 1909, on which the charge of contempt is made, to the effect that in the event there should be any word or term of a disrespectful or offensive character, he withdraws it at once, and considers it not said; after which the fiscal of this’court spoke in support of the charge filed by him.
The phrases and terms contained in the motion which Moll-fulleda attempted to read to this court at a public session, and which he delivered to the secretary thereof in the court itself, owing to the court having refused him permission to read it, which phrases and terms are transcribed in the information and inserted at the beginning of this decision, constitute, without any doubt whatsoever, an act of contempt to this court, because they involve the malicious imputation that in the opinion of this court delivered by one of the justices of this court in the above-mentioned case, to which the motion refers, most important facts were omitted, and no mention made thereof, for which reason the case was decided in the sense in which it was, which imputation becomes graver, if the statement made by Mollfulleda in said motion to the effect that he does not believe and will not say that what occurs in this action is the effect of nationality * * *.
The note transcribed above, placed by Mollfulleda at the foot of said motion which he invoked in his defense at the hearing, far from excusing him, corroborates to a certain extent the malice with which he acted in giving expression to the phrases and terms to which we have referred.
In view of the provisions of section one of the act defining the offense of contempt of court and providing for the punishment thereof, approved March 1, 1903, as amended by section one of the Act approved March 8, 1906, and in view, further, of section two of the first law cited, Juan Mollfulleda is found guilty of the offense of contempt of this court, comprised in the first subdivision of section one of the Act of March 1, 1902, defining and providing for the punishment of contempt, as amended by section one of the Act of March 8, *7851906, and, therefore, he is sentenced to pay a fine of $25, and in default of payment of said fine to be imprisoned for 15 days in the district jail of San Jnan, and to pay the costs.

Accordingly decided.

Chief Justice Hernández and Justices Figureras, Wolf and del Toro concurred.
Mr. Justice MacLeary did not take part in the decision of this case. .